DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/3/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.  Any exception(s) are noted on the IDS (e.g., foreign-language documents for which no English translation has been provided).

Specification


A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


The abstract of the disclosure is objected to because it is neither (1) a concise statement of the technical disclosure of the patent including that which is new in the art to which the invention pertains, nor (2) in narrative form.  Applicant has merely copied claim language into the abstract instead of stating what is new in the art in a way that is readily accessible to one of ordinary skill in the art and, ideally, a layperson.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.”  The specification appears to be a machine translation from a foreign language, which results in portions of the specification being at best nonconforming to proper, concise, idiomatic English and at worst incomprehensible.  The specification should be revised carefully in order to comply 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2016/0258984 to Meehleder.


transforming the electric current (5) of the conductor (3A) is into a secondary current (17); and
using the secondary current (17) alternately either
for generating a DC supply voltage for an electronic unit (¶ [0025]) or
for determining the level of the electric current of the conductor (¶ [0027]).

Allowable Subject Matter

Claims 1-23 and 26-29 are allowed, while claim 25 is objected to as being dependent on a rejected claim.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2020/0408810 to Martel, which discloses a current sensor and method;
	United States Patent App. Pub. No. 2020/0186021 to Wang et al., which discloses frequency jitter for a power converter;

United States Patent App. Pub. No. 2017/0149340 to Ye et al., which discloses a single stage switching power converter with improved primary only feedback;
United States Patent App. Pub. No. 2016/0049856 to Zhang, which discloses an active switching rectifier employing MOSFET and current-based control using a hall-effect switch;
United States Patent No. 3,590,362 to Kakalec, which discloses a DC to DC voltage converter circuit with load voltage regulation utilizing a controlled simulated saturating core.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " An arrangement for determining a level of an electric current for a low-voltage circuit, comprising . . . wherein the arrangement is configured such that, in an event of a second voltage value being undershot at the first input of the voltage stabilizing circuit, the first input being connected to the first diode, the first switching component is switched to be current-blocking, such that the secondary current of the transformer flows via the first diode and the voltage stabilizing circuit," and
 The method of claim 24, wherein, for generating the DC supply voltage, a first capacitor is charged and, in an event of a first voltage value being reached at the first capacitor, the secondary current flows via a first resistor, resulting in an electrical voltage being dropped across the first resistor, the electric current of the conductor being determined from the voltage, and wherein, in an event of a second voltage value being undershot at the first capacitor, the secondary current is blocked via the first resistor and is used for generating the supply voltage,"
	in combination with all other limitations.

Claims 2-23 and 26-29 are allowed as being dependent on claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  


4/10/2021